DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 8/24/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
sThe Amendment filed on 8/24/2022 has been entered.  Claims 1-20 remain pending in the application. The Examiner has acknowledged that claims 1-4, 10, 12, 17 and 18 are amended. Applicant’s amendments to the claims have overcome each and every 102 rejection previously set forth in the Non-Final Office Action mailed 8/27/2022.  The Examiner has acknowledged that the request to hold the application in abeyance is acknowledged and the double patent rejection is now held in abeyance.  Although the double patenting rejection table has been omitted, the Double Patenting rejection is maintained as set forth in the Non-Final Office Action mailed 2/17/2022.  A filing of a terminal disclaimer will be required if this application is placed in condition for allowance.  

Response to Arguments
Applicant' s arguments 8/24/2022 with respect to the rejections of claims 1-20 under 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, the amendment has changed the scope of claims 1-20, therefore Examiner will rely on Cassett and  Stefanski.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cassett et al. (US 2006/0223495 A1, hereinafter Cassett) in view of Stefanski et al. (US 2020/0020220 A1, hereinafter Stefanski).
Regarding claim 1, Cassett discloses a method of user identity tracking, the method comprising: 
receiving, at the application server 104, first telemetry data, wherein the first telemetry data indicates at least a first usage of a user account of a user to access services from one or more servers of a core network included in a wireless communication network (Figs. 1-2; paras. [0023], lines [0024], lines 8-12, usage pattern data may track information relating to voice calls, video calls, text messages, the uploading and downloading of content, and the execution and usage of the content and/or applications…; [0026], lines 1-6, wireless device 102 may include computer platform 112 operable to transmit data, i.e., usage pattern data logs, across wireless network 110, and receive and execute software applications and configurations, i.e. usage pattern monitoring module 114 and usage pattern usage configuration 118…; [0044], lines 1-10, data transmission between the wireless device 102 and remote devices, i.e., remote server 104 and user workstation 106, may be transmitted over a limited-access communications channel through wireless network 110. The communication channel may be set up based upon a limited service configuration 192 and may be used for transmitting usage log 120 to remote server 104 or for receiving control commands 126 and/or downloading at least portions of usage monitoring and reporting module 114...); 
receiving, at the application server 104, second telemetry data, wherein the second telemetry data indicates at least a second usage of a user device (paras. [0024], lines 19-23, usage pattern data may include, but are not limited to monitoring and logging time of day calls are being made; the average length of calls; a location from where calls are made/received, for example, global positioning (GPS) fix and cell site info such as pseudo noise (PN) offset…; [0026], lines 1-6; [0044], lines 1-10);  
storing the first telemetry data and the second telemetry data to one or more databases (para. [0040], lines 4-5, collected usage data 201 are stored by log generator 124 in usage log 120…; [0046], usage pattern control module 130 may include an information repository 136 for storing logs 120 received from wireless device 102. Information repository 136 may include any type of memory or storage device...);
analyzing, at the application server 104, telemetry data, including the first telemetry data and the second telemetry data, stored in the one or more databases to determine one or more usage patterns clustered by an identity that corresponds to a set of multiple users (Fig. 1; paras. [0044], lines 1-10; [0047], lines 1-9, usage pattern control module 130 may further comprise analyzer 142 for deriving wireless device usage patterns from the collected usage data in usage logs 120. Analyzer 142 may comprise one or any combination of hardware, software, firmware, executable instruction, data and analysis logic, such as decision-making routines, statistical programs, and combinations thereof, for analyzing and interpreting logs 120 and generating a usage pattern report 148);
storing the one or more usage patterns (para. [0040], lines 4-5, collected usage data 201 are stored by log generator 124 in usage log 120…); 
receiving, at the application server 104, a request to query the one or more usage patterns for any identity associated with the one or more usage patterns (paras. [0076]-[0076], Upon command of authorized user 108, usage pattern control logic 134 may, at step 156, send a bootstrap command 126 to the usage pattern monitoring module 114 resident in memory 186 of a selected wireless device…wireless device control module 122 may query the source of control command 126 to verify the control command before executing it…the device control module 122 may utilize permission logic 264 to check user ID 260…; [0059], lines 1-3,  Control permissions 268 may identify one or more authorized control activities 262 for a given user ID 260 and/or wireless device IDs 272. ); and 

Although Cassett discloses the application server 104 (Fig. 1), Cassett fails to explicitly teach in response to the query for any identity associated with the one or more usage patterns, providing, by the application server, the identity that corresponds to the set of multiple users in response to the request.
Stefanski, in the same or similar field of endeavor, teaches in response to the query for any identity associated with the one or more usage patterns (para. [0033] lines 1-7, discloses correlating behavior patterns to a behavior based on a model: Once an ordinary behavior model has been created and monitoring has been enabled due to the confidence assessment exceeding a threshold confidence value, environment monitoring engine 140 may monitor the resident's behavior within the residence to determine if it complies with the ordinary behavior model for the resident stored within ordinary behavior model database 131…), providing, by the application server, the identity that corresponds to the set of multiple users in response to the request (paras. [0031], lines 5-7, various behavioral patterns may be monitored by environment learning engine 130 based on which smart home devices are present at the residence…; [0047], lines 15-26, The resident may also use their registered device to control the smart devices when the resident is actually located inside the home, such as when the resident is sitting on a couch inside the home. It should be appreciated that, instead of or in addition to registering electronic devices 266, the smart-home environment 200 makes inferences about which individuals live in the home and are therefore residents and which electronic devices 266 are associated with those individuals. As such, the smart-home environment "learns" who is an resident and permits the electronic devices 266 associated with those individuals to control the smart devices of the home; [0078], lines 1-4, At block 460, if a behavior is sufficiently beyond the bounds of the OBM and the behavior corresponds to a behavior of which the administrator has selected to be notified, a notification may be created at block 460.)). 
Therefore, considering Cassett and Stefanski teachings as a whole, one of ordinary skill in the art, before the effective filing date of Applicant’s claimed invention, would be motivated to use the feature of in response to the query for any identity associated with the one or more usage patterns and providing, by the application server, the identity that corresponds to the set of multiple users in response to the request as taught by Stefanski, for providing the identity of multiple users’ behaviors to anticipate the future use of processing resources.	

Regarding claim 2, Cassett-Stefanski discloses the method of claim 1, wherein the first telemetry data includes data related to usage of at least one of text message or phone calls (para. [0024], lines 8-12, usage pattern data may track information relating to voice calls, video calls, text messages, the uploading and downloading of content, and the execution and usage of the content and/or applications…), and wherein the second telemetry data includes data related to at least one of which applications on the user device are launched, a screen brightness of the user device, a volume level of the user device, or duration of usage for an application on the user device (Cassett, para. [0024], lines 16-20, usage pattern data may include, but are not limited to monitoring and logging time of day calls are being made; the average length of calls; a location from where calls are made/received, for example, global positioning (GPS) fix and cell site info such as pseudo noise (PN) offset…).

Regarding claim 3, 13 and 19 Cassett-Stefanski discloses, wherein the device type of the user device is a device type selected from a group consisting of a mobile phone, a personal computer, a television receiver, a voice-activated virtual assistant device, a gaming console, and a network device (paras. [0027], lines 1-4, Wireless device 102 may include any type of computerized, wireless device, such as cellular telephone 102, personal digital assistant, two-way text pager, portable computer…; [0047], lines 21-23, the analyzer 142 may develop usage pattern reports based on usage data collected from a plurality of the same wireless device types…).  

Regarding claim 4 and 15, Cassett-Stefanski discloses,
receiving, at the application server, third telemetry data, wherein the third telemetry data indicates one or more activities or services utilized by an account of an additional user included in the set of multiple users (Cassett, para. [0059], lines 1-3); and 
storing the third telemetry data to one or more databases, wherein analyzing the telemetry data includes analyzing the third telemetry data to determine the one or more usage patterns (Casset,  para. [0059], lines 9-12, control command 126 may contain a user ID 260 of authorized user 108, and a control activity 262 of "upload current log" for a particular one of the plurality of wireless device identifications 270. (Examiner’s Note:  It is clear the telemetry data is stored at this point, and a log can be considered a very basic type of database.  Cassett does not restrict the analyzing of telemetry data to one or two particular devices, as it is analyzed from the plurality of devices, which may include a third device with third telemetry data, as Cassett  lists over three types of devices.)).  

Regarding claim 5 and 16, Cassett-Stefanski discloses, wherein analyzing the telemetry data comprises applying, by a machine learning service module of the application server, one or more machine learning techniques to the telemetry data stored in the one or more databases to associate a first usage and a second usage with the identity.
 Although Cassett discloses analyzing the telemetry data stored in the one or more databases to associate a first usage and a second usage with the identity (Fig. 1; paras. [0044], lines 1-10; [0047]), Cassett fails to explicitly teach applying, by a machine learning service module of the application server, one or more machine learning techniques to the telemetry data.
Stefanski, in the same or similar field of endeavor, teaches applying, by a machine learning service module of the application server, one or more machine learning techniques to the telemetry data (Stehanski, para. [0031], lines 1-7 (discloses that the analyzing is performed by the environment learning engine (i.e., machine learning)), Various behavioral patterns may be monitored by environment learning engine 130 based on which smart home devices are present at the residence.).  
Therefore, considering Cassett and Stefanski teachings as a whole, one of ordinary skill in the art, before the effective filing date of Applicant’s claimed invention, would be motivated to use the feature of applying, by a machine learning service module of the application server, one or more machine learning techniques to the telemetry data as taught by Stefanski, for allowing the system to learn and store the patterns/behaviors of users to better secure and process user data and prevent unnecessary and redundant processing of core resources.

Regarding claim 6 and 17, Cassett-Stefanski discloses the method of claim 5, further comprising: 
	corroborating, by the application server, that the identity corresponding to the set of multiple users is correctly associated with the one or more usage patterns (Cassett. Fig. 1; paras. [0044], lines 1-10; [0047]; paras. [0076]-[0076]; [0059], lines 1-3) (Stephaniski, paras. [0033], lines 1-7 (discloses correlating behavior patterns to a behavior based on a model), Once an ordinary behavior model has been created and monitoring has been enabled due to the confidence assessment exceeding a threshold confidence value, environment monitoring engine 140 may monitor the resident's behavior within the residence to determine if it complies with the ordinary behavior model for the resident stored within ordinary behavior model database 131; [0004], lines 23-26 (also further discloses specific models in addition to the ordinary behavior model (i.e., identified behaviors)),  The questionnaire may require that a user of the administrator device identify a plurality of types of worrisome scenarios of which the user of the administrator device desires to be notified…); and 
providing feedback to the machine learning service module based on the corroborating (Cassett, para. [0028], lines 6-9, Output mechanism 184, may include a display, an audio speaker, and a haptic feedback mechanism, for example, for relaying information to the user of the wireless device 102.) (Stephansi, paras. para. [0031], lines 1-7; [0031], lines 15-20, Environment learning engine 130 may continue to observe and update the OBM based on the resident's behavior over time. For instance, if over time the resident's bedtime becomes earlier, the bedtime time period may be shifted to reflect this earlier bedtime that has changed slowly over time…).  

Regarding claim 7, Cassett-Stefanski discloses the method of claim 6, wherein the corroborating comprises: 
sending a notification to a user device associated with a user, wherein the notification identifies at least one of the first usage or the second usage (Cassett, para. [0042], lines 5-7, the log 120 may be transmitted to usage pattern control module 130 through short message service ("SMS")…) (Stephaniski, para. [0078], lines 1-5 (discloses that the notification is sent to the administrator via text), At block 460, if a behavior is sufficiently beyond the bounds of the OBM and the behavior corresponds to a behavior of which the administrator has selected to be notified, a notification may be created at block 460. The notification may include text, audio, and/or video.); and 
receiving a response to the notification, wherein the response indicates the identity that is associated with the at least one of the first usage or the second usage (Cassett, para. [0062], authorized user 108 may download usage pattern monitoring module 114, or parts thereof, to one or multiple wireless devices 102 directly from the user workstation 106 to the wireless device 102. In other aspects, user workstation 106 may be a slave to remote server 104, requiring server 104 to validate the user 108 and to manage connectivity to the wireless devices 102) (Stephaniski, Fig. 7; para. [0078], lines 9-20, a notification may indicate that a resident is still in bed at 10:15 AM, but typically gets out of bed between 8:00 AM and 9: 15 AM. At block 470, the notification may be sent to the administrator, such as via text, a push notification, or within an application. In other embodiments, a call or email may alternatively or additionally be used. An example of such a notification is illustrated in FIG. 7. In some embodiments, a version of the notification is first provided to the resident to allow them an opportunity to respond or indicate he is OK, such as via text, a phone call, via a smart home assistant, or via a smartphone application...).  

Regarding claim 8, Cassett-Stefanski discloses the method of claim 7, wherein sending the notification comprising sending a text message to the user device associated with the user (Cassett, para. [0042], lines 5-7) (Stefanski, para. [0078], lines 1-5).  

Regarding claim 9, Cassett-Stefanski discloses the method of claim 1, further comprising: determining a confidence level associated with the one or more usage patterns.
Cassett fails to explicitly teach determining a confidence level associated with the one or more usage patterns.
Stefanski, in the same or similar field of endeavor, teaches determining a confidence level associated with the one or more usage patterns (Stefanski, Fig. 5; para. [0080], FIG. 5 illustrates an embodiment of a method 500 for performing a confidence assessment of whether a suite of smart home devices can effectively monitor a home environment for the behavior pattern of an elderly occupant.).  
Therefore, considering Cassett and Stefanski teachings as a whole, one of ordinary skill in the art, before the effective filing date of Applicant’s claimed invention, would be motivated to use the feature of determining a confidence level associated with the one or more usage patterns as taught by Stefanski, to provide a questionnaire may require that a user of the administrator device identify a plurality of types of worrisome scenarios of which the user of the administrator device desires to be notified (para. [0004], lines 23-26), as a additional layer of security while monitoring the resident/users’ smart devices in their residence.

Regarding claim 10, Cassett-Stefanski discloses the method of claim 9, further comprising: 
enabling the one or more usage patterns to be queried in response to determining that the confidence level meets a predetermined threshold (Stefanski paras [0033], lines 7-16); 
granting the request to query the one or more usage patterns in response to the enabling of the one or more usage patterns (Cassett, paras. [0076]-[0076; [0059], lines 1-3) (Stefanski paras. [0031], lines 15-20; [0033] lines 1-7); and 
denying the request to query the one or more usage patterns in response to the querying of the one or more usage patterns being disabled (Stefanski para. [0024], lines 8, Confidence assessment engine 110 may provide data to notification engine 150 indicative of whether or not a sufficiently high confidence is present that system 100 could accurately monitor the behavior of an elderly resident residing at the residence. If not, notification engine 150 may cause the ability to enable elderly monitoring to be disabled, such as in an application executed on a mobile device of an administrator.).  

Regarding claim 11, Cassett-Stefanski discloses the method of claim 1, wherein at least one of the first telemetry data or the second telemetry data comprises a time-ordered series of device usages (Cassett, para. [0024], lines 8-15) (Stefanski, [0029], lines 4-15, Sensor data received by smart device data reception interface 120 from smart home devices present within the resident's residence may be monitored for a: wake-up time period (a time period during which there is a high likelihood (i.e., x % chance) that the resident gets out of bed); a bedtime time period (a time period during which there is a high likelihood (i.e., x % chance) that the resident goes to bed); and/or an activity interval (an amount of time during which movement by the resident is expected to be observed at least a threshold number of times (e.g., movement at least once per hour between the wake-up time period and the bedtime time period); [0033], lines 9-13 (discloses that in a learning phase the behavioral patterns are used to create an ordinary behavior model), The method may include performing a learning process over a period of time during which resident activity data is collected from the plurality of smart home devices and analyzed to create an ordinary behavior model; [0034], lines 1-5, abnormal behavior by a resident).  

Claim 12 incorporates substantively all the limitations of claims 1 and  9-11 in server form rather than method form and is rejected under the same rationale.

Regarding claim 14, Cassett-Stefanski discloses the application server of claim 12, wherein the instructions to direct the application server to receive the first telemetry data comprises instructions to communicate with a monitoring module of the first user device, wherein the monitoring module of the first user device is configured to intercept client-side application or device use and to incorporate the application or device use into the first telemetry data.	
Cassett fails to explicitly teach instructions to direct the application server to receive the first telemetry data comprises instructions to communicate with a monitoring module of the first user device, wherein the monitoring module of the first user device is configured to intercept client-side application or device use and to incorporate the application or device use into the first telemetry data.
Stefanski, in the same or similar field of endeavor, teaches instructions to direct the application server to receive the first telemetry data comprises instructions to communicate with a monitoring module of the first user device, wherein the monitoring module of the first user device is configured to intercept client-side application or device use and to incorporate the application or device use into the first telemetry data (para. [0087], lines 1-10, If some non-zero number of exclusively battery-powered devices are to be used for monitoring a resident, code may be provided to and/or activated at the battery-powered smart home device that modifies its communication schedule with other smart home devices and/or a cloud-computing system, such as system 100. If certain behavior patterns are observed (or not observed) by the battery-powered device, the battery-powered device may be instructed to report the data other than at its periodic transmission schedule) (Data being “observed by the battery-powered device” is “client-side use of the first user device”.  Examiner’s Note:  Here, the “code” that manages the device’s communication comprises the “monitoring module.”  If a certain pattern is observed, it intercepts the device use and sends the telemetry data immediately, wherein this sending comprises communication with the monitoring module.).  
Therefore, considering Cassett and Stefanski teachings as a whole, one of ordinary skill in the art, before the effective filing date of Applicant’s claimed invention, would be motivated to use the feature of instructions to direct the application server to receive the first telemetry data comprises instructions to communicate with a monitoring module of the first user device, wherein the monitoring module of the first user device is configured to intercept client-side application or device use and to incorporate the application or device use into the first telemetry data as taught by Stefanski, by instructing the system to observe certain patterns, it intercepts the device use and sends the telemetry data immediately, wherein this sending comprises communication with the monitoring module and conserving resources.

Claim 18 incorporates substantively all the limitations of claims 8, 12 and 17 in non-transitory computer-readable media form rather than server form and is rejected under the same rationale.

Claims 19-20 incorporates substantively all the limitations of claims 13 and 15 in non-transitory computer-readable media form rather than server form and are rejected under the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See PTO-892 Notice of References Cited.

                                                                                                                                                                           
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THORNE E WAUGH whose telephone number is (571)270-0434. The examiner can normally be reached Monday-Friday 9AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARIO ETIENNE can be reached on (571)272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THORNE E WAUGH/Examiner, Art Unit 2457                                                                                                                                                                                                        
/ARIO ETIENNE/Supervisory Patent Examiner, Art Unit 2457